Citation Nr: 0010353	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
chondromalacia of the right knee, currently rated as 20 
percent disabling.

2.  Entitlement to an increased rating for post-operative 
chondromalacia of the left knee, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to December 
1975.

This appeal arises from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  That decision increased 
the rating for each knee disability to 10 percent disabling.  
The veteran timely appealed the assigned ratings.  That 
decision also deferred a decision on the veteran's claim of 
entitlement to a non-service connected pension.  An April 
1997 RO decision granted that pension claim.

In an October 1998 decision the RO granted a 20 percent 
rating for the veteran's right knee disability.  An April 
1999 RO decision increased the rating for the veteran's left 
knee disability to 20 percent.  Inasmuch as the grants of 20 
percent for each knee are not the maximum benefits for those 
disabilities under the rating schedule, and as the veteran 
has not withdrawn the claims, the claims for increased 
ratings for right and left knee disabilities remain in 
controversy, and hence, are viable issues for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).

The veteran submitted a timely notice of disagreement to an 
April 1999 RO decision denying his claim for a total 
compensation rating based on individual unemployability.  The 
RO issued a statement of the case addressing this matter but 
the veteran has not perfected the appeal by submitting a 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.302 (1999) 
(an appeal requires a notice of disagreement and a timely 
filed substantive appeal after issuance of a statement of the 
case); Roy v. Brown, 5 Vet. App. 554, 556 (1993).  In a 
statement recently received by the Board, the veteran 
specifically noted that he is not seeking to continue his 
appeal of that issues.  Accordingly, the issues in appellate 
status are limited to the claims for ratings in excess of 20 
percent for right and left knee disabilities.




REMAND

The Board initially finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Having submitted 
well-grounded claims, the VA has a duty to assist the veteran 
in their development.  See 38 U.S.C.A. § 5107(a).  There is a 
further duty to assist the veteran in this appeal.  The 
reasons for the remand are preceded by a summary of the 
relevant medical evidence.

A September 1997 private hospitalization report indicates an 
arthroscopy, chondroplasty, and resection of the plica of the 
right knee had been performed.  The postoperative diagnosis 
was chondromalacia and plica.  It was noted during the 
operation that the patella tracked well; that there was very 
little grinding; that there was no laxity; that Grade 1-2 
chondromalacia was found in the inferior 1/2 of the lateral 
facet of the patella, which was shaved; that a thick plica 
band in the medial gutter, extending down to the anterior 
horn of the meniscus was found, which was the area of pain; 
and that both menisci and the anterior cruciate ligament 
appeared intact.

An October 1997 statement from the veteran's private 
physician indicated arthroscopy had been performed on the 
right knee, with findings of degenerative arthritis, with 
cartilage wearing off the joint services.  The physician 
indicated his opinion that the veteran's right knee 
disability was moderate to severe, with a poor job prognosis 
as to full recovery for unrestricted job activities, and a 
fair prognosis as to full recovery for full time restricted 
job activities.

Another October 1997 private treatment report, two weeks 
status post right knee arthroscopy, indicates the veteran 
sustained a twisting injury in which he fell and sustained 
what he described as a valgus injury to his right knee.  Upon 
physical examination Lachman sign was found to be negative, 
no varus/valgus instability was found, and range of motion of 
the knees revealed a loss of 30 degrees of  extension.  The 
physician indicated the veteran was able to flex to 80 
degrees before he experienced pain.  The impressions was a 
fall, status post arthroscopy, with no indication of any 
ligamentous problem.

A February 1998 VA orthopedic examination report indicates 
that range of motion of the right knee was found to be 
limited, with extension of - 10 degrees (10 degree flexion 
contracture), and active and passive flexion to 115 degrees.  
The cruciate and collateral ligaments were found to be 
intact.  Left knee range of motion was found to be full, and 
the cruciate and collateral ligaments were found to be 
intact.  X-rays of both knees revealed no post traumatic 
osteoarthritic changes.  The diagnosis was chondromalacia 
patellae of both knees.

A February 1998 X-rays of the knees revealed significant 
demineralization, suggesting hyperemia/possible reflex 
sympathetic dystrophy, in the right knee.  The joint spaces 
in the right knee were noted to be preserved without 
significant degenerative changes identified.  The left knee 
was noted to appear normal.  No evidence of acute fracture, 
dislocation, or joint effusion was noted in either knee.  The 
impression was significant demineralization of the right knee 
- query reflex sympathetic dystrophy.

A February 1998 initial physical therapy examination is also 
of record, which indicates the veteran was to have therapy 
for four weeks.  There are no further physical therapy 
reports of record, however.

March 1998 Social Security disability reports only note 
information from the veteran's private physician treatment 
records to October 1997.

A December 1998 statement from the veteran's private 
physician indicated that the veteran had degenerative 
arthritis in both knees, and that, due to this, he could not 
work in any capacity on a full time basis, and that the 
disability was indefinite.

During a March 1999 VA orthopedic examination the veteran 
reported that he was taking Arthrotec, 50 milligrams, for 
swelling, with good results, and Lortab, 750 milligrams, for 
pain.  Upon physical examination, range of motion of the 
right knee was found to be 115 degrees of flexion, without 
producing a pop; a pop occurred at about 120 degrees, and the 
veteran reported pain; the left knee flexed to about 112 
degrees without popping; mild crepitus was noted with both 
flexion and extension; no other instability was noted; and 
mild pain was noted with movement of the patella on the 
femur.  The diagnoses were chondromalacia of the right knee, 
postoperative, with sympathetic demineralization, and 
chondromalacia of the left knee, postoperative.  The examiner 
indicated that the veteran came in using crutches, and that 
the pain of the knees could not be actually determined other 
than by the veteran's statement.  The examiner then indicated 
that if the veteran's reports of pain awakening him at night 
if he moved his knees, and that his knees hurt whenever he 
walks or stands for more than 15 minutes, were true, this 
would make it almost impossible to do any type of work 
consistently other than in a seated position.  The examiner 
indicated the veteran had a statement from his orthopedic 
surgeon stating that he could lift as much as 10 pounds for 
two hours during the day, and 20 pounds for one hour, and sit 
for six to eight hours.  Although the statement also 
indicated the veteran could stand for six to eight hours, the 
veteran denied that.  The examiner indicated that if that was 
true, the veteran was only able to work in a seated position.

A thorough review of the medical evidence reveals that the 
records of the veteran's reported 1998 left knee surgery, 
recuperation, and physical therapy, are not of record.  The 
VA's statutory duty to assist him includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board also finds that it is not entirely clear whether 
service connection is in effect for arthritis of the knees.  
It is pertinent to note that an RO decision in May 1980 
granted service connection and assigned 10 percent ratings 
for chondromalacia with suggestion of early arthritis for 
each knee.  It was noted by the RO at that time that, while 
arthritis was not shown by X-ray, crepitus on squatting 
strongly suggested arthritis.  It is apparent that the 
veteran's knee disabilities have been consistently rated 
under 38 C.F.R. § 4.71a, Code 5257.  Moreover, VA X-rays in 
recent years have failed to confirm arthritis in either 
joint, although there is some private medical evidence 
indicating bilateral knee arthritis.  The Board finds that 
the RO should clarify whether or not service connection is in 
effect for arthritis of either knee and, if it is, the RO 
must consider whether separate ratings are warranted for 
arthritis with limitation of motion.  That is, the RO must 
consider the application of a separate disability rating for 
each knee disability under the provisions of Diagnostic Code 
5003.  According to GC Opinion VAOPGCPREC 23-97 (1997), a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  This 
separate rating must be based upon an additional disability.  
When a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261.  If the veteran 
does not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  Cf. Degmetich 
v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  In a more 
recent opinion of August 14, 1998, the VA General Counsel 
clarified that although some limitation in range of motion of 
the leg must be present for a separate rating, it need not be 
compensable but must at least meet the criteria for a zero-
percent rating under Diagnostic Codes 5260 and 5261.  See 
VAOPGCPREC 9-98 (August 14, 1998).  Under these provisions, a 
zero-percent rating requires flexion limited to 60 degrees 
(Diagnostic Code 5260) and extension limited to 5 degrees 
(Diagnostic Code 5261).  However, this does not end the 
inquiry as painful motion of a major joint caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  However, the threshold question here is whether 
service connection is even in effect for arthritis.

The Board further notes that, while the veteran has undergone 
VA compensation examinations in recent years, the evaluations 
have been somewhat incomplete, to include (if the veteran is 
service connected for arthritis) properly addressing 
functional loss due to pain.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  It is essential that the examination 
adequately portray the degree of functional loss.  38 C.F.R. 
§§ 4.40, 4.45 (1999); DeLuca, supra.  The Board finds that a 
more thorough orthopedic examination is warranted.  Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); DeLuca, supra.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for his bilateral knee disability 
since February 1998.  After obtaining any 
necessary authorizations, all records 
identified that are not already on file, 
including hospitalization reports, should 
be obtained and associated with the 
claims file.  If any identified records 
cannot be obtained, the reasons therefor 
should be properly documented in the 
claims file.

2.  Thereafter, the RO should afford the 
veteran a VA orthopedic examination to 
determine the current severity and extent 
of his postoperative bilateral knee 
disabilities.  All indicated studies, 
including range of motion studies and 
tests for stability of the knees must be 
accomplished.  The claims file must be 
made available to, and be reviewed by, 
the examiner.

To the extent that is possible, the 
examiner is requested to provide findings 
indicating whether or not pain limits the 
range of motion of the knees, and, if so, 
to what degree.  The examiner is also 
requested to provide an opinion as to 
whether weakened movement, excess 
fatigability, or incoordination is shown; 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss.  The 
examiner is also requested to provide an 
opinion as to whether pain significantly 
limits functional ability during flare-
ups.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The report of examination should be typed 
and include the complete rationale for 
all opinions expressed.  

3.  After completion of the above the RO 
should review the examination report to 
determine if it is sufficient to properly 
rate the veteran's bilateral knee 
disabilities.  If not, the reports should 
be returned as inadequate for rating 
purposes.  See 38 C.F.R. § 4.2; Bruce v. 
West, 11 Vet. App. 405, 410 (1998); 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

4.  The RO should then adjudicate the 
issues of increased ratings for the 
veteran's knee disabilities, to include 
whether application of a separate 
disability rating for each knee 
disability under the provisions of 
Diagnostic Code 5003 is warranted.  See 
Degmetich v. Brown, 104 F. 3d 1328, 1331 
(Fed. Cir. 1997); Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); 
VAOPGCPREC 9-98 (August 14, 1998); 
VAOPGCPREC 23-97 (1997).  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to fulfill the duty to assist and to obtain additional 
medical development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 9 -


